IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48525

 In the Matter of: John Doe II, A Child         )
 Under Eighteen (18) Years of Age.              )
 JOHN DOE I,                                    )
                                                )        Filed: April 21, 2021
         Petitioner-Respondent,                 )
                                                )        Melanie Gagnepain, Clerk
 v.                                             )
                                                )        THIS IS AN UNPUBLISHED
 JOHN DOE (2020-53),                            )        OPINION AND SHALL NOT
                                                )        BE CITED AS AUTHORITY
         Respondent-Appellant.                  )
                                                )

       Appeal from the Magistrate Division of the District Court of the Sixth Judicial
       District, State of Idaho, Bannock County. Hon. David R. Kress, Magistrate.

       Judgment terminating parental rights, affirmed.

       David R. Martinez, Bannock County Public Defender; Stephanie Ann Ray, Deputy
       Public Defender, Pocatello, for appellant.

       Jensen Law Office, LLC; Angela Jensen, Pocatello, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       John Doe (Father) appeals from the magistrate court’s order terminating his parental rights
to John Doe II (the child). The magistrate court held that Father abandoned the child and that
termination is in the best interests of the child. Father alleges these holdings are not supported by
substantial and competent evidence.        Because the magistrate court’s findings that Father
abandoned the child and termination of Father’s parental rights is in the best interests of the child
are supported by substantial and competent evidence, the judgment terminating Father’s parental
rights is affirmed.
                                                    I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       The child was born to married parents, mother (Mother) and Father. Approximately seven
months after the child’s birth, Father was arrested for driving under the influence, and he remained

                                                    1
incarcerated for approximately the next seventeen months. Unable to care for the child due to her
drug addiction, Mother placed the child with her father (Grandfather). A guardianship action was
initiated, and Grandfather and Grandfather’s cousin became guardians of the child. Over the next
two years, the child lived with Grandfather, who became the primary caretaker.
         Upon Father’s release from incarceration in December 2018, Father contacted Grandfather to
arrange visitation with the child. During the next seven months, Father participated in three visitations
with the child. The visits were short in duration and encompassed a belated birthday party in January
2019 at McDonalds, an Easter egg hunt in March 2019, and one additional visit. Father requested
visitation on Father’s Day; however, because Grandfather required the visitation be supervised, Father
declined to visit the child. Father did not provide the child with any support or financial contributions
while he was in Grandfather’s care.
         In late July 2019, Grandfather filed a petition for termination of Father’s and Mother’s parental
rights. The magistrate court appointed counsel for Father for the proceedings. Subsequently, the
Mother consented to, and the magistrate court entered, default against Mother. Grandfather served
Father with requests for admissions. At this point in the proceedings, Father was represented by
his third appointed attorney, having created conflicts with the previous two.               Despite the
outstanding motion and requests for admission, the third attorney moved to withdraw noting that
his withdrawal would affect the response to the discovery requests; Father’s attorney was permitted
to withdraw. Thereafter, neither Father nor Father’s newly appointed counsel responded to the
discovery requests, and the magistrate court entered an order deeming the requests for admissions
admitted. On June 16, 2020, approximately a year after filing the termination petition, Grandfather
obtained a civil protection order against Father because of his threatening behavior and telephone
harassment. The protection order barred Father from having contact with Grandfather or the minor
child.
         Ultimately, the magistrate court held a termination trial. During the trial, Mother, Father,
Father’s mother, Grandfather, Grandfather’s cousin, and the child’s guardian ad litem (the “GAL”)
testified. At the close of trial, the district court granted the parties’ request to submit written
closing arguments.
         After the termination trial but before the magistrate court issued its decision, the magistrate
court arraigned Father for various new criminal charges. As a result, the magistrate court set an
additional hearing in the termination proceeding for the parties to address these developments.


                                                    2
Subsequently, the magistrate court issued its decision. The magistrate court found clear and
convincing evidence that Father abandoned the child and termination of his parental rights is in
the best interests of the child. Accordingly, the magistrate court terminated Father’s parental rights
to the child. Father timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of due
process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho 383,
386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a parent-
child relationship be proved by clear and convincing evidence. Id. Because a fundamental liberty
interest is at stake, the United States Supreme Court has determined that a court may terminate a
parent-child relationship only if that decision is supported by clear and convincing evidence.
Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In re Doe, 146 Idaho 759,
761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. In re Doe, 143 Idaho
343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood to be
evidence indicating that the thing to be proved is highly probable or reasonably certain. In re Doe,
143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate court’s decision must be
supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.

                                                  3
        Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interest and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.
                                                III.
                                            ANALYSIS
        Father alleges the magistrate court erred in terminating his parental rights to the child
because there was not clear and convincing evidence of abandonment or that termination is in the
best interests of the child. In response, Grandfather argues that the magistrate court did not err.
A.      Substantial and Competent Evidence Supports the Magistrate Court’s Finding That
        Father Abandoned the Child
        Father asserts the magistrate court abused its discretion by finding clear and convincing
evidence that Father abandoned the child because: (1) the magistrate court was not convinced by
clear and convincing evidence that Father abandoned the child given that the court held additional
hearings and there was approximately a three month lapse between the trial and the decision;
(2) just cause existed for Father’s failure to maintain a normal parental relationship; and (3) there
is not clear and convincing evidence of abandonment. In response, Grandfather argues that
substantial and competent evidence supports the magistrate court’s finding that Father abandoned
the child.
        In this case, the magistrate court terminated Father’s parental rights on the ground of
abandonment, I.C. § 16-2005(1)(a). Pursuant to I.C. § 16-2002(5), abandonment occurs when the
parent has willfully failed to maintain a normal parental relationship including, but not limited to,
reasonable support or regular personal contact. The word “or” is a disjunctive particle used to
express an alternative and, thus, the willful failure to maintain a normal parental relationship can
be based upon either the failure to pay reasonable support, or the failure to have regular personal
contact, or some other failure. Doe I v. Doe II, 148 Idaho 713, 715, 228 P.3d 980, 982 (2010).
        Where termination is sought by a grandparent seeking to adopt the child when a parent fails
to maintain a normal parental relationship without just cause for a period of six months, prima
facie evidence of abandonment exists. I.C. § 16-2002(5); Matter of Doe II, 166 Idaho 47, 53, 454
                                                 4
P.3d 1130, 1136 (2019). There is no universal standard for what constitutes a normal parental
relationship, and whether such a relationship exists depends on the facts and circumstances of each
case. Doe v. Doe, 150 Idaho 46, 50, 244 P.3d 190, 194 (2010). The petitioner bears the burden of
persuasion to demonstrate that the parent lacks a normal parental relationship with the child and
that there is no just cause for the failure to maintain such a relationship. Id. If the petitioner is
able to meet this burden, the parent then has the burden of production to present evidence of just
cause. Id. If the magistrate court finds that just cause has not been established, the petitioning
party has met its burden of persuasion. Id.
       In its decision terminating Father’s parental rights to the child, the magistrate court found
“by clear and convincing evidence that the Father . . . has in fact, abandoned the minor child” by
failing to maintain a normal parental relationship without just cause for six months prior to the
filing of the termination action. Specifically, the magistrate court found that Father willfully failed
to maintain regular personal contact with the child for at least six months prior to the termination
action and Father failed to provide reasonable support to the child. First, the magistrate court
found that Father admitted that he abandoned the minor child through the requests for admissions.
Second, the magistrate court found Father failed to maintain a relationship with the child based on
Father’s incarceration for substantial periods of the child’s life and Father’s failure to establish a
relationship with meaningful communication upon his release from incarceration. Third, the
magistrate court found Father abandoned the child by failing to provide any financial support for
the child. These findings are supported by substantial and competent evidence.
       1.      The Magistrate Court Made Its Findings of Abandonment by Clear and
               Convincing Evidence
       Father’s assertion that the magistrate court did not find abandonment by clear and
convincing evidence because the time between the completion of trial and the issuance of the
termination order, and the existence of additional hearings, indicated the magistrate court struggled
with and was “waffling” in its decision is not supported by the record. First, the magistrate court
explicitly made its findings of abandonment “by clear and convincing evidence.” Second, the
reason for the additional hearing and delay in issuing the opinion was not the magistrate court’s
indecision, but rather, Father’s accumulation of new criminal charges:
               This matter came before the court for trial on August 14, 2020 upon a
       Petition for Termination of Parental Rights and Adoption. Written Closing
       Arguments were filed on September 3, 2020, by counsel for the Petitioner and on
       September 4, 2020 for counsel for the Respondent. Thereafter, on October 18, 2020
                                                  5
       this Court arraigned [Father] on a new felony controlled substance charge in
       Bannock County arraignment Court. Due to the new charges, this Court set a
       further proceedings hearing for counsel to address the new charges post termination
       trial. At the further proceedings hearing set on November 10th, 2020, this Court
       noted that neither party wished to file any new motions or respond in writing to the
       new charges. As the Court was finishing this decision, I again arraigned [Father]
       on a District Court arraignment for failure to abide by the Court ordered Pre-trial
       release conditions of Court Services. This hearing was before me on December 15,
       2020. This Court only mentions these proceedings to provide clarity of my
       involvement in criminal proceedings that have all happened post trial. The Court
       will note that this decision was not based on the new still pending charges, other
       than to note that [Father] continues to have involvement with the Criminal Justice
       System.
Thus, it was Father’s continuing contact with the criminal justice system and the magistrate court’s
desire to give the parties the opportunity to address how this additional contact may affect the
issues in the termination proceeding that led to the additional hearing and the delay in issuing the
decision. Accordingly, Father’s allegations that the magistrate court did not base its decision on
clear and convincing evidence is not supported by the record.
       2.      Order Deeming Requests for Admissions Admitted Provides Substantial and
               Competent Evidence to Support the Magistrate Court’s Finding That Father
               Abandoned the Child
       In this case, the requests for admissions and order deeming the requests for admissions
admitted provide substantial and competent evidence of a statutory basis for terminating Father’s
parental rights. The requests for admissions were deemed admitted pursuant to Idaho Rule of Civil
Procedure 36. At the termination proceeding, Father’s trial counsel stipulated to, and moved to
admit Petitioner’s Exhibit 1, the Order Deeming Requests for Admissions Admitted. Because the
requests for admissions were admitted, the admissions are conclusively established facts. See
Deloge v. Cortez, 131 Idaho 201, 204, 953 P.2d 641, 644 (Ct. App. 1998).
       Father’s stipulated admissions include that he: (1) has a serious substance abuse problem;
(2) cannot pass a ten-panel hair follicle drug test (at the time discovery was served); (3) has a
serious anger management problem; (4) never sent any financial support to Grandfather for the
child since the child had been in Grandfather’s care and custody; (5) has untreated mental health
issues; and (6) abandoned the child. As a result of these admissions, the magistrate court’s
conclusion that Father abandoned the child, including by Father’s failure to provide financial
support, is established by clear and convincing evidence.



                                                 6
       On appeal, Father argues the magistrate court erred in admitting the requests for
admissions. However, Father did not challenge the admission of the requests for admissions before
the magistrate court; he never moved to withdraw the admissions throughout the proceedings and
stipulated to admit the requests for admissions and the court’s order deeming the requests as
evidence during the termination trial. Accordingly, Father cannot challenge the admissions for the
first time on appeal. Sanchez v. Arave, 120 Idaho 321, 322, 815 P.2d 1061, 1062 (1991) (holding
generally, issues not raised below may not be considered for first time on appeal).
       3.      Substantial and Competent Evidence Supports the Magistrate Court’s
               Finding That Father Abandoned the Child by Failing to Provide Financial
               Support
       In addition to Father’s admissions, the evidence at the termination trial established by clear
and convincing evidence that Father abandoned the child by failing to provide financial support
and failing to maintain a relationship with the child. The magistrate court’s conclusion that Father
abandoned the child by not providing financial support is supported by substantial and competent
evidence. It is undisputed that Father provided no financial or in-kind support to the child while
under Grandfather’s guardianship; Father, Father’s mother, Grandfather, and Grandfather’s cousin
all testified that Father had not provided any support including financial contributions, food, or
clothing. Although a few witnesses testified that on one occasion Father and/or Father’s mother
inquired about purchasing diapers for the child, they also testified that neither Father nor his mother
ever followed through with this offer. Additionally, Grandfather testified that Father never sent
the child a letter or a card. Finally, the GAL testified that he believed Father abandoned the child
through failure to pay reasonable support. Substantial and competent evidence supports the
magistrate court’s finding that Father abandoned the child by failing to provide financial support.
       Father argues that he had just cause for his failure to provide financial support for the child;
Father was injured while incarcerated, the injury prevented him from working, and his application
for disability benefits had yet to be decided. Although Father testified that his physician had
restricted his ability to work, Father provided no documentation to support this claim. The only
evidence Father provided was a letter than indicated Father hired an attorney to “assist him” with
his disability claim. However, the letter did not describe the disability, whether that disability
required any work restrictions, or when the disability arose. Thus, the magistrate court found that
Father’s “alleged disability ha[d] not yet been determined or adjudicated.” Further, the record
indicates that Father had alternative ways of generating income; his mother testified that she gave

                                                  7
Father the opportunity to do chores to earn money so he could provide gifts for the child. For
example, Grandfather testified that on one occasion, he drove past Father’s mother’s house and
Father was mowing the lawn. Father’s mother flagged down Grandfather and he stopped to briefly
visit. Thus, the evidence before the magistrate court demonstrated that Father had the ability to
earn some money and, thus, Father did not show just cause why he did not provide any financial
assistance when he had the opportunity to do so. Accordingly, Father did not prove that his
disability prevented him from providing financial support for the child.
       Further, Father argues that he has gifts and items for the child but has been unable to give
them because of systematic lack of access to the child due to the COVID pandemic and the civil
protection order requested by Grandfather. However, the record does not support this claim.
Father was released from prison in December 2018. Grandfather filed the termination action in
July 2019, months before the COVID pandemic and almost a year before he obtained a civil
protection order barring Father from having contact with Grandfather or the child. Father’s claim
that he lacked access to the child is undermined by the testimony that Grandfather allowed Father
to have visitation with the child until the filing of the termination proceeding. Thus, Father had
approximately seven months in which he could have provided the gifts and items for the child. If
the gifts and items were acquired during the pendency of the termination proceeding, those items
could have been left for the child at Grandfather’s house, as Father’s mother testified she did with
one gift. Thus, Father’s claim that the COVID pandemic and civil protection order frustrated his
ability to provide support is belied by the record and does not provide just cause to explain why
he provided no financial support for the child. As a result, the magistrate court’s finding that
Father abandoned the minor child by not providing any financial support in the six months
preceding the termination action is supported by substantial and competent evidence.
       4.      Substantial and Competent Evidence Supports the Magistrate Court’s
               Finding That Father Abandoned the Child by Failing to Maintain a Normal
               Parental Relationship
       The magistrate court’s finding that Father failed to maintain a normal parental relationship
with the child is supported by substantial and competent evidence. The magistrate court found
that Father’s visitations during the six months prior to the initiation of the termination action
“included the child’s belated birthday party, one Easter egg hunt that was a bust and the second




                                                 8
McDonalds visit” 1 and Father does not challenge this finding on appeal. Father testified that his
visitations were for “two hours at the most” and the last time he saw his child was in April 2019.
Thus, the record indicates that in the six months preceding the termination action, Father spent, at
most, six hours with the child.
       Grandfather testified that he was more than willing to allow Father to build a relationship
with the child after Father’s release from prison, and there was no hostility at that time between
Grandfather and Father that would have prevented frequent visits between Father and the child,
but Father did not request any regular or frequent visitation. Instead, Grandfather testified that
Father only wanted to see the child on special occasions; Grandfather, not Father, initiated some
of the visitations; and Father refused some visitation opportunities because they would be
supervised. Grandfather believed supervised visitation was important because the child was only
two years old at the time Father began visitation in January 2019 and Father had been incarcerated
for the preceding eighteen months. As a result, the child did not know Father and Grandfather
believed it was not in the child’s best interests to leave the child unsupervised with someone the
child did not know.
       The lack of relationship between the child and Father was corroborated by Father’s mother
who testified that she attended two visitations and did not think they went well, in part because
“we were still like strangers to [the child] because we haven’t got to see him.” The GAL testified
that “[t]he only thing [Father] did was a couple supervised visits. He didn’t like them and he quit
doing them.” Further, the GAL testified that Father did not do any of the things necessary “to
rebuild the relationship with his child in such a way that his child would know him,” and ultimately
concluded Father abandoned the child through his failure to have regular contact.
       The record indicates that in the six months preceding the termination action, Father had
three scheduled visitations with the child, only on special occasions and for no more than two
hours at a time. Although Father could have engaged in additional visitation with the child, Father
did not take advantage of the visitation offered, nor did he attempt to schedule additional visitation.




1
       Grandfather testified that Father additionally saw the child outside a scheduled visitation
on one occasion. Grandfather and the child drove by paternal grandmother’s house and the
grandmother waved him down. Father was present because he was mowing the front yard at the
time. According to Grandfather’s testimony, this visit lasted approximately ten minutes.
                                                  9
Thus, the magistrate court’s finding that Father abandoned the child by Father’s failure to maintain
a normal parental relationship with the child is supported by substantial and competent evidence.
B.      Substantial and Competent Evidence Supports the Magistrate Court’s Finding That
        Termination of Father’s Parental Rights Is in the Best Interests of the Child
        Father alleges the magistrate court’s finding that termination of Father’s parental rights is
in the best interests of the child is not supported by substantial and competent evidence.
Specifically, although Father concedes it was appropriate for the magistrate court to consider
Father’s criminal history, he argues the court should have given this less weight because Father
had already served his criminal sentences. Further, Father alleges the magistrate court’s finding
that Grandfather has proven to be a capable parent was not enough to support a finding that clear
and convincing evidence supports the best interests determination. Conversely, Grandfather
alleges that substantial and competent evidence supports the magistrate court’s finding that there
was clear and convincing evidence that termination of Father’s parental rights is in the best
interests of the child.
        Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective custody,
the improvement of the child while in foster care, the parent’s efforts to improve his or her
situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198, 358
P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it
is in the best interests of the child to terminate parental rights must still be made upon objective
grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
        The magistrate court found the best interests of the child support terminating Father’s
parental rights because Father could not provide the child with security or stability. This finding
is supported by substantial and competent evidence.
        The record shows that Father’s criminal history, threatening and violent behavior, and
addiction issues would lead to an unsafe, insecure, and unstable environment for the child. First,
the magistrate court found that Father’s criminal and civil court history in Idaho includes fifty-
three cases, and Father does not challenge this finding on appeal. During the pendency of the
                                                   10
termination proceeding, Father accrued additional criminal charges, including possession of drug
paraphernalia and violation of a no contact order. 2 Additionally, Father testified that he believes
that he has been accused of, but not charged with, homicide in California. Mother testified that
she believed Father had an attempted murder or aggravated assault charge on his record in
California. Although Father served his previous criminal sentences, Father continued to have
contact with the criminal justice system after the termination proceedings began and it was
appropriate for the magistrate court to consider this history and conduct when assessing the best
interests of the child. While Father suggests that this Court should give his criminal history less
weight than the magistrate court did, it is well established that we do not reweigh evidence, and
therefore we decline to do so. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007).
       Second, multiple witnesses testified to father’s threatening and violent behavior. Father
testified that a lot of people who came into contact with him believe that he made threats that he
was going to kill them, but he denied ever making such threats to anyone. For example, when
asked about the various threats and other conduct underlying Grandfather’s civil protection order,
Father did not deny that he would make such threats. Instead, he testified that if he were to make
the threat, he would have made it “to [Grandfather’s] face. He would have heard it come out of
my mouth.” It appears Father disputed making the threat because the threat was not recorded.
Mother also testified to a history of threatening and violent behavior from Father including
instances where Father made threats about killing her and the child with an AK-47 and that he
would blow both of their “brains out.” Mother additionally testified that Father is “very violent”
when he becomes angry, has threatened her with a weapon more than once, and has stated that he
would kidnap the child from Grandfather. Ultimately, Mother testified that she did not believe the
child would be safe in Father’s custody or care.
       Both of the child’s guardians testified to their fear of Father due to his violent and
threatening behavior. Specifically, Grandfather testified that after Father was served with the
termination petition, Father became threatening toward him. This behavior included Father’s
statements that he “ought to shoot” Grandfather and Grandfather’s “time is running out,” leaving


2
        On appeal, Father contends the conduct underlying the civil protection order and
subsequent violation of that order demonstrate positive parental attributes. We disagree.
Threatening the child’s guardian, which resulted in the court issuing a civil protection order barring
Father from contacting Grandfather and the child, and accruing criminal charges for violating the
order, does not demonstrate appropriate parental role modeling.
                                                   11
threatening text messages on Grandfather’s phone, and parking, uninvited, outside Grandfather’s
house while loudly playing music with violent lyrics about killing and death. Based on this
behavior, Grandfather obtained a civil protection order against Father, which Father subsequently
violated. Father’s behavior so frightened Grandfather that in addition to the civil protection order,
he installed a home security system, built a fence around his home, and received three emergency
phones from the police department to call for law enforcement assistance. On one occasion, when
Father unexpectedly showed up at Grandfather’s home, Grandfather purposely set off the home
security system so law enforcement would arrive. Grandfather testified about his continuing fear
of Father:
        I just don’t know when he’s going to show up. Even after this is all over, even if I
        win, I don’t know whether he’s going to show up. He’s a constant threat. And he
        lets me know that my time is running out. I don’t know what the date is on that,
        but he lets me know that my time is running out.
Ultimately, Grandfather testified that he fears for the child’s safety when with Father. Although
Father and his mother disputed that Father had a history of anger issues, the GAL testified that he
was “baffled to hear people get up here and testify that [Father] didn’t have a temper, because . . .
every single time I’ve seen him, today being the notable exception, he has expressed that temper
very loudly, very clearly, and very disturbingly” and that Grandfather “most definitely” has every
reason to be fearful of Father.
        Third, the record shows Father’s ongoing struggle with substance abuse, including recent
drug use, despite previously completing drug treatment. During the termination trial, Father
admitted to being an addict and testified that he was not currently using but had no idea how long
it had been since he last used. While Father stated that he had never used drugs with Mother,
Mother testified that she and Father actively used methamphetamine together both before and after
his release from incarceration in late 2019 and that some of the use was at Father’s mother’s house;
the magistrate court found Mother’s testimony credible.
        Finally, Grandfather, Grandfather’s cousin, and the GAL testified that they believed
termination of Father’s parental rights is in the best interests of the child. The GAL specifically
testified that:
                I have no doubt in my mind the best interest of this child would be to
        terminate parental rights and allow this child to be adopted by [Grandfather].
        [Father] has not made the efforts necessary to reinculcate [sic] himself into this
        child’s life, become a positive influence for him, and be a resource to him in the


                                                 12
        future. And nothing he’s done has shown me that he cares to. He wants to do it his
        way or no way at all, and what he’s chosen is no way at all.
                 . . . [Father] has demonstrated that what’s best for this child is not even
        remotely what he wants. He wants what he wants for him, not for the sake of this
        child. . . . [the child] deserves to be cared for and taken care of as the primary--the
        primary concern for somebody and not just so they can get back at somebody else.
        The testimony further indicates that Grandfather engages in both physical and academic
learning experiences with the child, like practicing the alphabet and numbers, playing, going
fishing, and soccer. Because Mother and Father left the child alone in a car seat for extended
periods of time, when the child was first placed under Grandfather’s guardianship, the child
exhibited internalized fear when placed in a car seat. Similarly, the child experienced what
Grandfather called “night terrors.” However, because of the love and stability Grandfather has
provided, both the fear of being left in the car seat for long periods of time and the night terrors
have subsided.
        The testimony further reflected the child is progressing emotionally, intellectually, and
behaviorally while in Grandfather’s care. Grandfather noted how adverse childhood experiences,
like exposure to violence, can impact a child’s development and testified that he was “trying to
break the cycle” by raising the child in a safe and stable home. Grandfather testified that the child
is one of the smartest kids in his class and knows the alphabet, shapes, colors, and numbers, and
can engage in conversation with adults.           Grandfather has been told the child’s positive
development is due directly to Grandfather’s parenting: “I’ve been told that the reason he does
that is because I have conversations with him. I take the time and I explain to him. And I just
make sure that he never feels like he’s alone.”
        After hearing all the testimony, the magistrate court concluded that Grandfather “provides
a loving home with security and stability that [the child] could not have otherwise.” The record
indicates that Father has an extensive and ongoing criminal history, engages in violent and
threatening behavior, and has engaged in recent drug use. On the other hand, Grandfather has a
secure and stable home, provides for the child financially and emotionally, and took the necessary
steps to parent the child. Therefore, substantial and competent evidence supports the magistrate
court’s finding that terminating Father’s parental rights is in the best interests of the child.




                                                  13
                                                IV.
                                         CONCLUSION
       The magistrate court’s findings that clear and convincing evidence support that Father
abandoned the minor child and termination of Father’s parental rights is in the best interests of the
child are supported by substantial and competent evidence. Accordingly, the judgment terminating
Father’s parental rights is affirmed.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                 14